Fourth Court of Appeals
                                San Antonio, Texas
                                     January 18, 2019

                                   No. 04-18-00278-CV

                                   Susan CAMMACK,
                                        Appellant

                                             v.

  THE BANK OF NEW YORK MELLON f/k/a The Bank of New York as Trustee for the
                 Certificate Holders of SWABS 2004-2005,
                                 Appellees

                 From the 198th Judicial District Court, Kerr County, Texas
                                  Trial Court No. 17902C
                         Honorable Susan Harris, Judge Presiding


                                      ORDER
        The Appellant’s Third Opposed Motion to Extend Time to File Appellant’s Reply Brief
is hereby GRANTED. Time is extended to January 22, 2019.


      It is so ORDERED on January, 2019.

                                                                PER CURIAM



      ATTESTED TO: ____________________________
                   KEITH E. HOTTLE,
                   Clerk of Court